Exhibit 10.5

 

Complete Restatement of Amended Term Sheet

 

by and among

 

National Rural Telecommunications Cooperative (“NRTC”),

 

North Central Communications and Iowa Lakes Electric Cooperative, on

behalf of the Class certified in the United States District Court for the
Central

District of California, Case No. CV 00-2117 (the “Class”), and

 

Hughes Communications Galaxy, Inc. and DIRECTV, Inc. (“DIRECTV”)

 

Effective as of August 5, 2003

 

This Complete Restatement of Amended Term Sheet (“Term Sheet”), which is
effective as of August 5, 2003 (“Effective Date”), shall govern the resolution
and settlement of all claims and issues currently pending in the litigation
between NRTC, the Class, and DIRECTV in the United States District Court for the
Central District of California, Case Nos. CV 99-5666, CV 99-8672, CV 00-2117, CV
01-0993, and CV 01-8121 (“the Consolidated Cases”). NRTC, DIRECTV, and the Class
may hereinafter be referred to collectively as the “Parties.” In consideration
of the mutual covenants set forth below, which the Parties acknowledge as good
and sufficient consideration, the Parties agree as follows:

 

I. Stipulated Dismissal Of All Claims: The Parties agree to dismiss with
prejudice, except as set forth in the following paragraph, all their respective
claims against each other in the Consolidated Cases pursuant to the settlement
outlined in this Term Sheet. The Class shall dismiss with prejudice, except as
set forth in the following paragraph, all of its claims through a Judgment of
Dismissal based upon the Parties’ settlement, subject to Court approval.
Settlement of NRTC’s claims and DIRECTV’s counterclaims is contingent upon
settlement of the Class’s claims and Court approval of the Class settlement, and
a Judgment of Dismissal shall be entered only thereafter.

 

For purposes of clarity and not in limitation of the foregoing, the Parties
agree that NRTC’s and the Class’s claims for existing or known “Advanced
Services” (as that term is used in NRTC’s and the Class’s complaints in Case
Nos. CV-99-8672 and CV-00-2117, respectively), including Advanced Services
identified in the litigation, are dismissed with prejudice. NRTC’s and the
Class’s claims for



--------------------------------------------------------------------------------

future “Advanced Services” (as that term is used in NRTC’s and the Class’s
complaints in Case Nos. CV-99-8672 and CV-00-2117, respectively), are dismissed
without prejudice. Notwithstanding the foregoing, NRTC and the Class will
receive revenues from TiVo services and Wink services as provided in Section IV
of this Term Sheet. Moreover, the Parties agree to negotiate in good faith
regarding the marketing, sale or distribution by NRTC and the Class through NRTC
of future Advanced Services that DIRECTV may offer during the term of the New
DBS Distribution Agreement, when such Advanced Services are available for
marketing, sale or distribution.

 

II. Amendment of the DBS Distribution Agreement: NRTC and DIRECTV agree to amend
the existing DBS Distribution Agreement (as defined below) as follows:

 

  (a) The Successor ROFR provision (§ 15), the definition of “Satellite” (§
2.01), and the last three words of the first sentence, and all of the remainder,
of Section 4.06(a) Service Term shall be deleted.

 

  (b) The last three words of the first sentence of Section 4.06(a) shall be
replaced with “Termination Date”. The subsequent portion of Section 4.06(a)
shall be replaced with a provision that states that unless the Existing DBS
Distribution Agreement (as amended hereby) is terminated, is canceled, or
expires earlier pursuant to other provisions of the Existing DBS Distribution
Agreement (as amended hereby), the term shall continue until the date of
termination of the Existing DBS Distribution Agreement, as amended hereby
(“Termination Date”), which Termination Date shall be the later to occur of (x)
the date on which (i) the remaining fuel on board DBS-1 is less than 6% of the
initial fuel mass prior to launch, including reasonable provision for
uncertainty in estimation of fuel plus a credit for fuel used in the move of
DBS-1 to 110° and back to 101°, or (ii) there are fewer than eight (8)
Transponders on DBS-1 capable of meeting the transponder performance
specifications of the respective Users or capable of providing Transponder
Capacity that meets the Minimum Requirements; or (y) June 30, 2008.

 

  (c) The substitution provision in paragraph 1 of the 1994 Amendment to the
Existing DBS Distribution Agreement concerning HBO, Cinemax, Showtime and the
Movie Channel, will be deleted.

 

2



--------------------------------------------------------------------------------

  (d) DIRECTV agrees that if, at any time during the terms of the Existing DBS
Distribution Agreement, as amended hereby, or the New DBS Distribution Agreement
(as defined below), DIRECTV relocates any of the specific single NTSC-source
programming channels listed on Exhibit Z attached hereto (the “Exhibit Z
Channels”) to a DBS frequency or orbital location other than the 27 HCG
Frequencies, the revenue share (including responsibility for programming costs)
shall continue to be covered by those terms of the Existing DBS Distribution
Agreement and New DBS Distribution Agreement applicable to services transmitted
on the HCG Frequencies in NRTC Territories for such Exhibit Z Channels, despite
such relocation.

 

It is understood that the intent of this provision is to provide NRTC with
assurance regarding its share of the revenues received from distribution of the
Exhibit Z Channels on the DIRECTV DBS platform to the extent such distribution
occurs, but in no event shall this provision be interpreted to require DIRECTV
to continue distribution of any of the Exhibit Z Channels.

 

  (e) The DBS Distribution Agreement, as amended to date, including by the 1994
Amendment (as so amended, the “Existing DBS Distribution Agreement”), shall be
amended to state specifically that, with respect to new programming launched on
the platform after August 11, 2003, DIRECTV will provide NRTC with a pro rata
share of (i) unconstrained launch support payments (i.e. cash payments or
cancellation of indebtedness DIRECTV actually receives from a programmer in
conjunction with the launch of the programmer’s service with no restrictions on
DIRECTV’s use of the funds), with no restrictions on NRTC’s use of the funds and
(ii) constrained launch support payments (i.e., cash payments or cancellation of
indebtedness which must be applied to promote such new services locally (as
contrasted with national promotions)), which NRTC or its DBS participants must
use in the manner prescribed by the provider of such programming services. If
receipt of any such payments would require NRTC or its DBS participants to incur
obligations beyond the amount distributed to them, they shall have a right to
elect not to receive such payment. NRTC’s pro rata share shall be determined
based upon the method used in the programming agreement to calculate the launch
fee payments. For example, if the programming agreement provides a fixed launch
fee amount, NRTC’s pro rata share shall be based on the

 

3



--------------------------------------------------------------------------------

percentage of NRTC households divided by total households in the United States.
If the programming agreement provides a per subscriber launch fee payment based
on actual subscribers to the programmer’s service, NRTC’s pro rata share shall
be based on the actual number of NRTC subscribers divided by the total number of
subscribers to that particular service. NRTC agrees that it will pass on to DBS
participants, in the same pro rata manner as set forth above, without deduction
or charge for any NRTC margin, (i) any such unconstrained launch support
payments and (ii) any such constrained launch support payments as may, in
accordance with the terms and conditions thereof, be passed on to such DBS
participants, provided that such DBS participants use such constrained launch
support payments in the manner specified by the providers thereof. NRTC agrees
not to argue that it is entitled to any other types of payments DIRECTV receives
from programmers (as contrasted to its right to be assured that DIRECTV is
billing NRTC for DIRECTV’s actual cost of Programming Services or Standard
Services net of all applicable discounts, rebates, price breaks or similar
provisions of programming agreements), under any other provision of the Existing
DBS Distribution Agreement, as amended, including but not limited to Sections
3.03, 3.05, 5.02, and 5.03 of the 1992 DBS Distribution Agreement and Paragraphs
3(I)(b), 3(III)(c), and 3(III)(f) of the 1994 Amendment. Advertising revenue
will be shared as provided in Section 5.04 based on the 22 Programming Services
identified in the attachment to the 1994 Amendment (as may be substituted from
time to time in accordance with ¶ 1 of the 1994 Amendment, as amended hereby).

 

III. New DBS Distribution Agreement: In place of Section 15 and the Successor
ROFR, the NRTC and DIRECTV will enter into a new DBS distribution agreement (the
“New DBS Distribution Agreement”), on the same economic and other terms as the
Existing DBS Distribution Agreement, modified to reflect the provisions of this
Term Sheet, which will provide for the following:

 

  (a) The term of the New DBS Distribution Agreement shall commence on the end
of the term of the Existing DBS Distribution Agreement, as amended hereby, and
shall end on June 30, 2011,

 

  (b) DIRECTV shall have no further obligation to NRTC after June 30, 2011,
other than any obligations that accrue prior to such date or

 

4



--------------------------------------------------------------------------------

 

survive termination, including the provisions set forth in this Section III,

 

  (c) NRTC will work to assure that subscribers in NRTC territories are
transferred to DIRECTV effective as of June 30, 2011, or December 31, 2009, as
applicable,

 

  (d) The New DBS Distribution Agreement will include terms covering a
transition process to assure the transfer of subscribers to DIRECTV at the end
of the term of the New DBS Distribution Agreement. NRTC will be obligated to
cooperate with this transition process and will agree not to sell or market to
any of the subscribers services which such subscribers have received pursuant to
the New DBS Distribution Agreement or sell or share any related information
about these subscribers to any third party other than DIRECTV and to make such
information available to DIRECTV. At the end of the term of the New DBS
Distribution Agreement, DIRECTV agrees to pay $150 for each subscriber
successfully transferred to DIRECTV at such time, provided that the subscribers
transferred meet a reasonable aging period of no greater than 45 days past due,
and are subject to a charge-back if any of these subscribers, acquired in the
prior 6 months, churn within 90 days after transfer to DIRECTV, provided,
however, that DIRECTV shall have no obligation to pay $150 for subscribers
transferred to DIRECTV for any DBS participant which chooses Option 2, as
defined in Section III (e) below. The $150 per subscriber payment will be paid
by DIRECTV to NRTC, and NRTC will pass such payment on to each affected DBS
participant upon successful transfer by such DBS participant of its subscribers
to DIRECTV and upon final settlement between NRTC and such DBS participant of
any amounts owing by such DBS participant to NRTC,

 

  (e) The New DBS Distribution Agreement will provide that NRTC may (and NRTC
agrees that it shall) offer to each member of the Class, and each other DBS
participant which accepts the settlement, a new Member Agreement (“New Member
Agreement”) in a form materially consistent with the existing Member Agreement
(except as modified herein). The New Member Agreement must be approved by
DIRECTV, which approval shall not be unreasonably withheld, and will include one
of the following two options (each DBS participant accepting this settlement
must choose Option 1 or Option 2 by notice sent to NRTC on or before January 14,
2005). The New DBS

 

5



--------------------------------------------------------------------------------

 

Distribution Agreement will also provide that NRTC may itself serve, or offer to
other members or affiliates of NRTC New Member Agreements for, the territories
of any non-accepting DBS participants (or accepting DBS participants who do not
execute a New Member Agreement (with either Option 1 or 2, which can be selected
by notice sent on or before January 14, 2005) within 60 days after approval of
this settlement and this Term Sheet by the Court, or who rescind their New
Member Agreements under the provisions of Section VI below, for the period
comprising the term of the New DBS Distribution Agreement, on the same terms as
the New Member Agreements.

 

Option 1: The New Member Agreement will include: (i) a term commencing at the
end of the term of its existing Member Agreement and ending on June 30, 2011, on
the terms and other provisions set forth in its Member Agreement, as amended by
the provisions of this section, provided such Class member or other DBS
participant is in good standing with NRTC at the end of the term of its existing
Member Agreement(s); (ii) the releases provided for in Section VII below, to be
effective upon execution of the New Member Agreement; (iii) such DBS
participant’s agreement to indemnify and hold NRTC, its officers and directors,
harmless from and against any and all damages, liabilities, costs and expenses,
including attorneys’ fees and expenses, which any of them may incur or be
obligated to pay or indemnify on account of any claim asserted, or suit brought
by, such DBS participant or any of its affiliates, against DIRECTV or any of its
affiliates, as to which DIRECTV seeks indemnification from NRTC under the
Existing DBS Distribution Agreement, as amended hereby, or under the New DBS
Distribution Agreement, which indemnification provision shall be effective upon
the execution of the New Member Agreement; (iv) the DBS participant will work to
assure that subscribers in its territories are transferred to DIRECTV effective
as of June 30, 2011, including (a) cooperating in the transition process
negotiated by NRTC and DIRECTV pursuant to Section III(d) above, and (b) making
information regarding its subscribers available to DIRECTV; and (v) the DBS
participant cannot during the term of the New Member Agreement and for a period
of two years thereafter: (a) share or sell their list of former and/or current
DBS customers (or any portion thereof) to a multi-channel video provider other
than DIRECTV; (b) (except if allowed under the existing Member Agreement during
the term thereof) market or solicit sales for multi-

 

6



--------------------------------------------------------------------------------

channel video services or the related receiving equipment (other than DIRECTV
services and associated equipment); or (c) share or sell their customer list
related to non-DBS businesses to any multi-channel video distributor, unless all
former and current DBS customers are excised from such list (i.e., no then
current or former (within the prior two year period) DBS customer shall be
included in a list sold to a multi-channel video distributor, even if such
customer is/was a customer to a non-DBS business as well). For purposes of this
settlement, Option 1 is the default Option, meaning that for any DBS participant
which signs a New Member Agreement and does not indicate which Option it
chooses, Option 1 shall apply.

 

Option 2: The New Member Agreement will include: (i) a term commencing at the
end of the term of its existing Member Agreement and ending on December 31,
2009, on the terms and other provisions set forth in its Member Agreement, as
amended by the provisions of this section, provided such Class member or other
DBS participant is in good standing with NRTC at the end of the term of its
existing Member Agreement(s); (ii) the releases provided for in Section VII
below, to be effective upon execution of the New Member Agreement; (iii) such
DBS participant’s agreement to indemnify and hold NRTC, its officers and
directors, harmless from and against any and all damages, liabilities, costs and
expenses, including attorneys’ fees and expenses, which any of them may incur or
be obligated to pay or indemnify on account of any claim asserted, or suit
brought by, such DBS participant or any of its affiliates, against DIRECTV or
any of its affiliates, as to which DIRECTV seeks indemnification from NRTC under
the Existing DBS Distribution Agreement, as amended hereby, or under the New DBS
Distribution Agreement, which indemnification provision shall be effective upon
the execution of the New Member Agreement; (iv) the DBS participant will work to
assure that subscribers in its territories are transferred to DIRECTV effective
as of December 31, 2009, including (a) cooperating in the transition process
negotiated by NRTC and DIRECTV pursuant to Section III(d) above, and (b) making
information regarding its subscribers available to DIRECTV; (v) the DBS
participant cannot during the term of the New Member Agreement and for a period
of two years thereafter: (a) share or sell their list of former and/or current
DBS customers (or any portion thereof) to a multi-channel video provider other
than DIRECTV, or (b) share or sell their customer list related to non-DBS

 

7



--------------------------------------------------------------------------------

businesses to any multi-channel video distributor, unless all former and current
DBS customers are excised from such list (i.e., no then current or former
(within the prior two year period) DBS customer shall be included in a list sold
to a multi-channel video distributor, even if such customer is/was a customer to
a non-DBS business as well); and (vi) the DBS participant cannot during the term
of the New Member Agreement (except if allowed under the existing Member
Agreement) market or solicit sales for multi-channel video services or the
related receiving equipment (other than DIRECTV services and associated
equipment). With respect only to any members of the Class who choose Option 2 as
part of the settlement, the transfer of subscribers to DIRECTV at December 31,
2009 under this Option 2 shall not be deemed a Liquidity Event within the
meaning of this Term Sheet.

 

NRTC and DIRECTV further agree that any DBS participant that accepts or is bound
by the settlement and does not execute a New Member Agreement shall remain
subject to its existing Member Agreement(s), but NRTC will agree with such DBS
participant that the term of such Member Agreement(s) will extend until the
Termination Date, unless terminated by NRTC pursuant to section 14 thereof, as a
result of a breach by such DBS participant thereunder.

 

IV. Amendment to Seamless Consumer Agreement; Wink Services:

 

  (a) NRTC and DIRECTV agree to amend the Seamless Consumer Agreement between
NRTC and DIRECTV (dated October 3, 2001, as amended through the date hereof)
such that the term of the Seamless Consumer Agreement extends through June 30,
2011, and to delete the provisions of sections D1(c) and D1(d) of the Seamless
Consumer Agreement. The Revenue Share from sales of services covered by the
Seamless Consumer Agreement (except Non-Select Sports Programming) shall be
adjusted to the greater of 15% or the rate applicable pursuant to the Service
Penetration Rate calculation described therein. The Seamless Consumer Agreement
will also cover TiVo and Para Todos at a 15% Revenue Share, plus incremental
Revenue Share up to a maximum Revenue Share of 20%, and NRTC and DIRECTV shall
agree upon the appropriate Base Service Penetration Rates for such incremental
Revenue Share calculation, designed to provide incentive to NRTC to improve from
DIRECTV’s current penetration rate in NRTC territories for such services in a

 

8



--------------------------------------------------------------------------------

 

manner consistent with the Service Penetration Rate applicable to the other
services covered by the Seamless Consumer Agreement. NRTC will no longer have an
obligation to pay DIRECTV for programming costs for Para Todos. If Pegasus
agrees to the terms of this settlement, the Pegasus/DIRECTV Seamless Consumer
Agreement shall be amended in accordance with this paragraph; otherwise it will
remain unchanged.

 

  (b) The Parties acknowledge and agree that the agreement dated September 15,
2000 between NRTC, Pegasus and DIRECTV (the “Wink Agreement”) remains in full
force and effect and shall continue, pursuant to its terms, through the term of
the referenced Master Affiliation Agreement between DIRECTV and Wink
Communications, Inc. The Parties further agree to negotiate in good faith
regarding the marketing and sale of the Wink services by NRTC and/or the Class
on substantially equivalent terms to the Wink Agreement, should DIRECTV
renegotiate or otherwise undertake a new agreement for the distribution of the
Wink services on the DIRECTV platform on substantially similar terms to the
Master Affiliation Agreement during the term of the New DBS Distribution
Agreement.

 

V. Business Continuity Provision: In the event that at any time prior to June
30, 2011, as a result of any “Liquidity Event” any then current subscribers to
DIRECTV service of any Member(s) or DBS participant(s) (who are parties to a
Member Agreement or a New Member Agreement) are successfully transferred to or
acquired by DIRECTV (including for these purposes any parent, subsidiary,
affiliate, successor or assign of DIRECTV), DIRECTV agrees that it will pay to
NRTC an amount per month for each month thereafter through June 30, 2011,
calculated by multiplying $2.70 by the number of subscribers so transitioned to
DIRECTV in or as a result of any such Liquidity Event. As used herein, a
“Liquidity Event” means and includes any direct or indirect transfer of any
subscribers of any Member(s) or DBS participant(s) who are parties to a Member
Agreement or a New Member Agreement to DIRECTV (directly or indirectly through
any parent, subsidiary or other affiliated entity or successor or assign),
whether by acquisition of assets of any such Member(s) or DBS participant(s) or
its rights under any Member Agreement(s) or new Member Agreement(s), by purchase
of capital stock, in a merger or consolidation, by direct or indirect
acquisition of control of any such Member or DBS participant or any direct

 

9



--------------------------------------------------------------------------------

 

or indirect parent thereof, in any bankruptcy or reorganization proceeding, upon
any default of any such Member or DBS participant under section 3.10(b) of the
Existing DBS Distribution Agreement, any corresponding provision of the New DBS
Distribution Agreement or otherwise. Notwithstanding the foregoing, the transfer
of subscribers to DIRECTV by any member of the Class selecting Option 2, as
defined in Section III (e) at December 31, 2009, shall not be deemed a Liquidity
Event, and DIRECTV will have no obligation to make the payment provided in the
first sentence of this section for any such subscribers after December 31, 2009.
For clarity, with respect to any Class member which elects Option 2, if a
Liquidity Event occurs before December 31, 2009, then such event will still be a
Liquidity Event with respect to the subscribers of such Option 2 Class members;
however, in any such event DIRECTV will only be obligated to make the payments
to NRTC provided for in the first sentence of this Section V with respect to
such subscribers for the period from the date of such Liquidity Event through
December 31, 2009. Upon the occurrence of a Liquidity Event or transfer under
Option 2, territory with respect to which the Liquidity Event or transfer under
Option 2, has occurred shall cease to be NRTC territory and shall become DIRECTV
territory and no further obligations shall arise between the parties under the
New DBS Distribution Agreement or any Member Agreement or New Member Agreement
with respect to such territory. Upon the occurrence of a Liquidity Event, or
transfer under Option 2, NRTC will be obligated to cooperate in the transfer of
subscribers to DIRECTV and will agree not to sell or market to any of the
subscribers services which such subscribers have received pursuant to the New
DBS Distribution Agreement or sell or share any related information about these
subscribers to any third party other than DIRECTV.

 

VI. Approval:

 

  (a) All the terms set forth in this Term Sheet are subject to approval by the
Class and approval of the settlement by the Court after notice and a hearing.
Inasmuch as the Class Representatives and Class counsel have approved and
executed this Term Sheet, the Class Representatives, joined as appropriate by
NRTC and DIRECTV, will promptly request permission from the Court to notify the
Class members of the potential settlement of the Class claims. If the Court
approves such notice, the Class Representatives or Class counsel, as
appropriate, will promptly serve the required notice(s) of the proposed

 

10



--------------------------------------------------------------------------------

 

settlement to the Class members and take all such other actions necessary to
arrange for the required fairness hearing.

 

  (b) To the extent that, and only if, the Court’s order or judgment approving
the Class settlement is set aside by a final order or decision (a “Final
Reversal”) of a higher court on appeal or by the Court itself on remand or
reconsideration (and provided such order or decision is not itself reversed and
the settlement is not ultimately and finally approved), then the following shall
apply:

 

1. The mutual releases and the dismissals between the Class and DIRECTV provided
for in this Term Sheet shall not be effective;

 

2. (i) Any Class Member may, by notice provided to NRTC within 60 days after the
date of entry of a Final Reversal, rescind its New Member Agreement, with the
effect that (x) the mutual releases of NRTC and such Class Member set forth
therein shall be void ab initio, and (y) neither NRTC nor such Class Member
shall have any further obligations under the New Member Agreement, except that
each party reserves all rights with respect to any of the obligations, if any,
of the other party that accrued thereunder prior to the effective date of such
rescission; and

 

(ii) NRTC may, by notice provided to all Class Members within 90 days after the
date of entry of a Final Reversal and to the extent permitted by applicable law
or the terms of any Final Reversal, propose amendments to the New Member
Agreement to address any issues raised by a Final Reversal, and any Class Member
may, within 30 days of receipt, accept such amended New Member Agreement;

 

3. Any and all statutes of limitations and other time bars pertaining to any
claims by or against any or all Class Members, which this Term Sheet
contemplates will be released and/or dismissed but which ultimately are voided
under sub-paragraphs 1 or 2 above, shall be deemed tolled from the date of entry
of the dismissals through the date of entry of a Final Reversal, as set forth
above; and

 

4. NRTC and DIRECTV agree that the settlement between NRTC and DIRECTV shall
remain binding notwithstanding the entry of a Final Reversal regarding the
approval of the Class settlement.

 

VII. Mutual Releases: The Parties agree to execute appropriate settlement and

 

11



--------------------------------------------------------------------------------

 

amendment agreements, consistent with the provisions of this Term Sheet, and
appropriate mutual releases, including a waiver of the benefits of California
Civil Code § 1542, with respect to the claims referenced above. The New Member
Agreements will also include (1) an appropriate release by NRTC of known claims
against such DBS participant (but specifically excluding claims related to
payments due and ongoing operational matters) and (2) an appropriate release by
such DBS participant of NRTC, its officers and directors (including with regard
to (i) the terms of this settlement, (ii) the dismissal of the Consolidated
Cases and (iii) any and all known claims, whether asserted or unasserted,
arising out of or relating to (x) any dealings between NRTC and such DBS
participant under its Member Agreement(s) through the date such DBS participant
executes and delivers such New Member Agreement, and including, but not limited
to, any such claims arising out of or relating to NRTC’s provision of services
to such DBS participant thereunder, the amounts, including margin, charged by
NRTC to such DBS participant thereunder, and/or NRTC’s use or distribution to
DBS participants of any launch or marketing support fees collected by NRTC
and/or (y) NRTC’s method of calculation and allocation of patronage and
non-patronage sourced income, and NRTC’s calculations and distributions of net
savings to its patrons), and including a waiver of the benefits of California
Civil Code §1542, or comparable provisions of the laws of any other
jurisdictions, with respect to the matters referenced above. The terms of this
settlement shall be deemed an accord and satisfaction with respect to all
amounts claimed as damages or restitution in the litigation.

 

VIII. Indemnity: Notwithstanding anything to the contrary in the indemnification
provisions of the Existing DBS Distribution Agreement:

 

  (a) NRTC and DIRECTV each will bear its own attorneys’ fees and related
defense costs with respect to obtaining Court approval of the settlement terms
and defending against any claim, in any court, relating to or arising out of the
settlement. In addition, NRTC agrees to indemnify DIRECTV with respect to any
final judgment entered against DIRECTV in favor of any current DBS participant
which challenges the settlement. Subject to the previous sentences, NRTC will
continue to pay DIRECTV’s attorneys’ fees and associated defense costs with
respect to the existing claims of Pegasus Satellite Television (or any of its
affiliates) in its existing case against DIRECTV (case no. CV-00-0368 LGB) and
will indemnify DIRECTV against any judgment entered in it.

 

12



--------------------------------------------------------------------------------

  (b) NRTC and DIRECTV agree that NRTC shall not be required to pay any further
defense costs, including attorneys’ fees, associated with the Delaware patent
case. NRTC agrees not to seek reimbursement for any defense costs paid by NRTC
to date with respect to the Delaware patent case. NRTC will not be required to
indemnify DIRECTV with respect to any judgment entered in the Delaware patent
case unless and until a court has entered a final judgment that NRTC has such an
obligation. NRTC’s failure to indemnify DIRECTV concerning a judgment in the
Delaware patent case, prior to a final judgment that it has such an obligation,
will not be an NRTC Event of Default under the Existing DBS Distribution
Agreement or the New DBS Distribution Agreement or otherwise provide DIRECTV
with any power or right to terminate or cancel either agreement. NRTC and
DIRECTV agree that the dismissal, with prejudice, of CV01-8121 will not preclude
NRTC from disputing it has the obligation to indemnify DIRECTV against any
judgment in the Delaware patent case or DIRECTV from arguing that NRTC does have
the obligation to indemnify DIRECTV against such judgment.

 

  (c) If DIRECTV or any affiliate(s) or successor(s) in interest acquires
(directly or indirectly) all or substantially all of the subscribers being
serviced by Pegasus Satellite Television and its affiliates (or control of
Pegasus and/or any of its affiliates serving all or substantially all of the
subscribers being serviced by Pegasus and its affiliates) as a result of any
Liquidity Event or other act or event, then any indemnification obligation of
NRTC relating to Pegasus Satellite Television or any of its affiliates shall
terminate, except for obligations already incurred.

 

IX. Authority/Agreement To Be Bound: Each of the Parties executing this Term
Sheet represents that: i) it has full power and authority to enter into this
settlement; ii) the settlement terms do not violate any charter provisions,
by-law, contractual provision or other term by which it is bound; iii) with the
exception of the Class, the approval of which must be obtained in accordance
with Section VI above, it has obtained the necessary approvals to enter into
this settlement; and, iv) the person executing the Term Sheet on its behalf is
duly authorized to do so. Upon execution, this Term Sheet shall be binding upon
all Parties, subject to Court approval and Class approval. The Parties agree to
negotiate the agreements, and amendments described above in good faith to
reflect the above stated terms, including to make any conforming changes to any
other applicable provisions of the Existing DBS

 

13



--------------------------------------------------------------------------------

 

Distribution Agreement and to correct any inadvertent and unintended changes to
other provisions of the Existing DBS Distribution Agreement. If, however, a
formal settlement agreement is not reached, this Term Sheet (and the terms
recited herein shall be (as appropriate in each instance) incorporated into the
Member Agreements, the Existing DBS Distribution Agreement, and the Consumer
Seamless Agreement) shall remain binding upon all Parties and have the effect of
amendments thereto.

 

X. Offer of Future Sales Agency: DIRECTV agrees that, upon the expiration of any
New Member Agreement as of June 30, 2011, DIRECTV shall offer to the applicable
DBS participant thereunder the opportunity to act as a DIRECTV retailer, on
terms at least equivalent to DIRECTV’s then standard terms for its
two-step/independent retailers who sell DIRECTV exclusively, provided that such
DBS participant continues to observe the restrictions set forth in Section
III(e) (iv) and (v) (Option 1).

 

XI. Certain Agreements with Pegasus: If there are any changes or additions to
the Existing DBS Distribution Agreement, as amended hereby, or the New DBS
Distribution Agreement or the Member Agreements with Pegasus Satellite
Television, Inc, and its affiliates (“Pegasus”) (which are approved by NRTC as
the other party thereto) or the Seamless Consumer Agreement between DIRECTV and
Pegasus, as a result of a settlement between DIRECTV and Pegasus of the current
litigation (excluding Seamless Marketing and the Delaware patent claims) between
them, other than as set forth in this Term Sheet, DIRECTV will advise NRTC and
the Class of all the precise terms thereof and agrees that, if NRTC and the
Class elect, DIRECTV will make such terms, rights and benefits available to NRTC
and through NRTC to the Class and any other DBS participant which accepts this
settlement, provided that the party agrees to undertake any obligations
associated with such terms, rights and benefits. Notwithstanding the foregoing,
it is expressly agreed that the provisions of this Section XI shall not apply to
the terms of any Liquidity Event transaction which may be entered into between
DIRECTV and Pegasus.

 

This Term Sheet, when executed, shall supersede and replace the Term Sheet dated
as of August 5, 2003 (the “Original Term Sheet”), the First Amendment to Term
Sheet executed as of August 11, 2003 and the Second Amendment to Term Sheet
dated as of September 18, 2003 in their entirety; however, any failure to
execute this Term Sheet shall not affect the binding effect of the Original Term
Sheet, as amended by the First Amendment to Term Sheet and the Second Amendment
to Term Sheet. This Term Sheet may be executed in

 

14



--------------------------------------------------------------------------------

one or more counterparts, each or which shall be deemed an original. All Parties
agree that facsimile signatures by any Party shall be acceptable.

 

The rest of this page is intentionally left blank. Signatures are on the
following pages.

 

15



--------------------------------------------------------------------------------

NATIONAL RURAL TELECOMMUNICATIONS COOPERATIVE By:   /s/ B. R. Phillips III  

--------------------------------------------------------------------------------

Name:   B. R. Phillips III Title:   President and CEO Date:   September 23, 2003
NORTH CENTRAL COMMUNICATIONS By:   /s/ F. Thomas Rowland  

--------------------------------------------------------------------------------

Name:   F. Thomas Rowland Title:   President & CEO Date:   9/19/03 IOWA LAKES
ELECTRIC COOPERATIVE By:   /s/ Terry L. Bruns  

--------------------------------------------------------------------------------

Name:   Terry L. Bruns Title:   Exec. V.P. & G.M. Date:   09/23/03 DIRECTV, INC.
By:   /s/ Roxanne S. Austin  

--------------------------------------------------------------------------------

Name:   Roxanne S. Austin Title:   President and COO Date:   September 23, 2003
HUGHES COMMUNICATIONS GALAXY, INC By:   /s/ Robert M. Hall  

--------------------------------------------------------------------------------

Name:   Robert M. Hall Title:   Vice President Date:   September 23, 2003

 

16



--------------------------------------------------------------------------------

EXHIBIT Z

 

STARZ! East

 

STARZ! West

 

STARZ! Theater East

 

BLACK STARZ!

 

A Taste of Spice (Adult)

 

PLAYBOY TV (Adult)

 

Spice Platinum (Adult)

 

The Hot Network (Adult)

 

The Hot Zone (Adult)